PER CURIAM.
Appellant, Willie Paul Johnson a/k/a Johnny Walker, appeals the summary denial of his motion to correct illegal sentence sought pursuant to Florida Rule of Criminal Procedure 3.800(a). The trial court based its denial on this court’s affir-mance and its belief that this court had addressed the merits of a challenge by appellant to his habitual offender sentences. Our review of the initial appeal, however, reveals that this issue was neither raised nor addressed on direct appeal. Therefore, we remand for the trial court to reconsider the motion.
Reversed and remanded.
WOLF, DAVIS and BROWNING, JJ., CONCUR.